16 So.3d 292 (2009)
Richard Dale HARRINGTON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-4981.
District Court of Appeal of Florida, First District.
August 26, 2009.
James C. Banks of Law Firm of Banks & Morris, P.A., Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Jennifer J. Moore, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Following this court's recent decision in Montgomery v. State, ___ So.3d ___, 2009 WL 350624 (Fla. 1st DCA 2009), we hold that the trial court committed fundamental error by giving the standard jury instruction for manslaughter by act which added the additional element that the defendant "intentionally caused the death" of the victim *293 when manslaughter by act requires only an intentional unlawful act.
REVERSED and REMANDED.
WOLF, KAHN, AND VAN NORTWICK, JJ., concur.